In the United States Court of Federal Claims
                                       OFFICE OF SPECIAL MASTERS
                                               No. 02-1714V
                                          (Filed: May 21, 2014)
                                         NOT TO BE PUBLISHED


* * * * * * * * * * * * * * * * * * * * * * * * * ****
                                                      *
RICHARD KERNS and KELLY KERNS,                        *
Parents of, KK, a minor,                              *
                                                      *
                           Petitioners,               *
                                                      * Vaccine Act Interim Fees and Costs
                  v.                                  *
                                                      *
SECRETARY OF HEALTH AND                               *
HUMAN SERVICES                                        *
                                                      *
                           Respondent.                *
                                                      *
* * * * * * * * * * * * * * * * * * * * * * * * * ***


                                      DECISION (ATTORNEYS’ FEES)

HASTINGS,       Special Master.

       In this case under the National Vaccine Injury Compensation Program (hereinafter “the
Program”), petitioners seek, pursuant to 42 U.S.C. § 300aa-15(b) and (e)(1), an award for attorneys’ fees
and other costs incurred in attempting to obtain Program compensation in this case.

                                                      I

                             ENTITLEMENT TO FEES AND COSTS GENERALLY

        Pursuant to § 300aa-15(b) and (e)(1), the special master may make an award of attorneys’ fees
and costs even when, as in this case, the petitioners are not found to qualify for a substantive Program
award, if the petition was filed in “good faith” and upon a “reasonable basis.”

                                                     II

                                          PROCEDURAL HISTORY

        Petitioners filed the instant request for fees and costs on July 5, 2013. Respondent has not filed
any documents opposing the request. On January 16, 2014, I filed a Decision granting the request.
However, later that same day, petitioners’ counsel left a telephone message at my office noting that my
Decision did not address petitioners’ request that I direct the payment of fees solely to counsel. I
interpreted this message as an oral Motion for Reconsideration of my Decision on fees, and I filed an
Order withdrawing my Decision on January 17, 2014.

         On May 20, 2014, I filed a decision determining that attorneys’ fees and costs may be paid
directly to counsel in appropriate circumstances. Goodridge v. HHS, No. 02-320V (2014). For the reasons
stated in Goodridge, I find it appropriate in this case to award a check for attorneys’ fees and other costs
solely to petitioners’ counsel. Further, respondent has not argued in this case against petitioners’
request that I do so.

                                                         III

                                            AMOUNT OF THE AWARD

        The requested amount of $7,598 appears reasonable.

        Accordingly, my decision is that fees and costs are to be awarded in the total amount of $7,598.



                                                               /s/ George L. Hastings, Jr.
                                                                George L. Hastings, Jr.
                                                                Special Master